FILED
                            NOT FOR PUBLICATION                             OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30352

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00113-EJL

  v.
                                                 MEMORANDUM *
JOSE LUIS ALVAREZ-LOPEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose Luis Alvarez-Lopez appeals from the 120-month sentence imposed

following a guilty-plea conviction for conspiracy to distribute methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alvarez-Lopez contends that the district court erred by failing to grant

safety-valve relief, because: (1) the district court relied on a mistaken belief that

he admitted to a role in the conspiracy beyond what was stated at the plea hearing;

(2) there was substantial evidence of miscommunication between himself and the

government, and (3) he was denied the opportunity to provide a truthful and

complete statement. The district court did not clearly err by denying relief based

on its conclusion that Alvarez-Lopez had not provided a completely truthful

account regarding his role in the conspiracy despite the numerous opportunities he

was given to do so. See 18 U.S.C. § 3553(f)(5); United States v. Mejia-Pimental,

477 F.3d 1100, 1105 (9th Cir. 2007) (stating that a defendant’s good faith

obligation under § 3553(f) is satisfied by providing the government with truthful

and complete information by the time of the sentencing hearing).

      AFFIRMED.




                                           2                                     09-30352